Citation Nr: 0020742	
Decision Date: 08/08/00    Archive Date: 08/17/00

DOCKET NO.  99-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a nonservice-connected disability pension, to 
include whether entitlement is warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had wartime active service from January 1969 to 
January 1971.  This appeal arises from an August 1998 rating 
decision of the Columbia, South Carolina, Regional Office 
(RO) which denied the veteran's claim for a nonservice-
connected disability pension.  He appealed this 
determination.


FINDINGS OF FACT

1.  The veteran had wartime service during the Vietnam Era.

2.  There is lay and medical evidence that the veteran may 
have disabilities that render him unemployable.

3.  There is lay evidence that the veteran has not received 
income in recent years.


CONCLUSION OF LAW

The claim for nonservice-connected disability pension is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1991).  
The evidentiary threshold for a well-grounded claim is low.  
Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 2000).  
According to the U. S. Court of Appeals for Veterans Claims 
(Court), a well-grounded claim for a nonservice-connected 
disability pension under the provisions of 38 U.S.C.A. § 1501 
(West 1991) and 38 C.F.R. § 3.3 (1999) requires:  1) 
qualifying wartime service, 2) medical evidence of a 
permanent and total disability, and 3) evidence that the 
claimant's income is below the requisite standards.  Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  

As noted above, the veteran was on active duty during the 
Vietnam Era.  See 38 C.F.R. § 3.2(f) (1999).  A review of the 
veteran's claims file reveals that he has repeatedly alleged 
that he cannot work due to his physical disorders.  Also of 
record is a VA physician's opinion of February 2000 that 
indicated that the veteran would not be able to work for a 
sustained period of time.  Finally, the veteran submitted a 
Eligibility Verification Report (VA Form 21-0516-1) in July 
1998 that indicated he had not received any income in recent 
years.

This evidence is sufficient to render the claim at least 
plausible, and, hence, well grounded.  As will be discussed 
in greater detail in the REMAND below, additional development 
of this issue is necessary.


ORDER

The veteran's claim for nonservice-connected disability 
pension is well grounded; to that extent only, the appeal is 
granted.


REMAND

The RO last reviewed the evidence of record prior to issuing 
its SOC in December 1998.  Additional evidence was received 
by the Board in early 2000, after expiration of the ninety 
day period to submit same after certification to the Board.  
See 38 C.F.R. § 20.1304(a) (1999).  However, in view of this 
remand, the Board will take no further action on this 
evidence at this time, other than to refer it to the 
attention of the RO.  

The last rating decision to note the evaluations of the 
veteran's current disabilities was issued in August 1998.  
This rating action evaluated the veteran's left knee 
disability, sleep apnea, marked obesity, hypertension, 
glaucoma of the right eye, history of peptic ulcer disease, 
and carpal tunnel syndrome.  A review of the medical evidence 
of record reveals that the veteran has also been diagnosed 
with bronchitis/asthma (February 1996), acute pulmonary edema 
(March 2000), floppy eye syndrome (April 1997), 
gastroesophageal reflux disorder (April 1997), possible 
degenerative joint disease in the cervical spine (January 
1998), stasis dermatitis (July 1998), myocardial infarction 
(March 2000), coronary artery disease (March 2000), 
congestive heart disease (March 2000), mild renal 
insufficiency (March 2000), probable hypertensive 
nephrosclerosis (March 2000), and possible diabetes mellitus 
(March 2000).  It is unclear to what extent the disabling 
manifestations, if any, of these disorders, was taken in 
account when the RO determined that he was not permanently 
and totally disabled for pension purposes.  

The recent private medical evidence received in April 2000 
clearly indicates that the veteran's cardiovascular disorders 
have substantially worsened.  On remand, the RO should 
determine whether the private examinations of record are 
sufficient to evaluate these disorders or whether additional 
VA examination is now required.  See 38 C.F.R. § 3.326(c) 
(1999).  The RO should also determine whether there is 
sufficient medical evidence of record to properly rate the 
veteran's gastrointestinal disorders, diabetes mellitus, 
cervical spine disorder, skin disorder, and any other 
disorders not previously considered by the RO.

Under these circumstances, the undersigned finds that further 
development of the record is necessary, and the case is 
hereby REMANDED to the RO for the following action:

1.  The veteran's current employment 
status should be ascertained, as well as 
whether he has been awarded Social 
Security disability benefits.  If so, the 
medical records on which such a 
determination was based should be secured 
for the record.  

2.  With any needed assistance from the 
veteran, including signed releases, the 
RO should request copies of up-to-date 
records of any examination or treatment, 
VA or non-VA, that the veteran has had 
for any of his current disabilities.  All 
records so obtained should be associated 
with the claims file.  

3.  The RO should review the veteran's 
claims file and determine if the medical 
evidence of record is sufficient to 
evaluate the veteran's current 
disabilities to include a left knee 
disability, sleep apnea, marked obesity, 
hypertension, glaucoma of the right eye, 
history peptic ulcer disease, and carpal 
tunnel syndrome, bronchitis/asthma, acute 
pulmonary edema, floppy eye syndrome, 
gastroesophageal reflux disorder, 
possible degenerative joint disease in 
the cervical spine, stasis dermatitis, 
myocardial infarction, coronary artery 
disease, congestive heart disease, mild 
renal insufficiency, probable 
hypertensive nephrosclerosis, and 
possible diabetes mellitus.  If it is 
determined that the available evidence 
does not allow for the adequate 
evaluation for any current disorder under 
the criteria of the VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, 
then the appropriate examination(s) 
should be scheduled.  The purpose of any 
scheduled examination(s) would be to 
determine the full nature and extent of 
the identified disorder(s).  The claims 
folder must be made available to and be 
reviewed by the examiners in conjunction 
with any examination(s).  All necessary 
tests, studies, and consultations should 
be accomplished, and all clinical 
findings should be set forth in a 
detailed typewritten report.  

4.  Thereafter, the RO should review the 
claims file to ensure that the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is not undertaken, or is 
incomplete, appropriate corrective action 
should be implemented.

5.  After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should again consider the claim for a 
nonservice-connected disability pension.  
Such adjudication should be accomplished 
on the basis of all pertinent evidence of 
record, and all pertinent legal 
authority.  If appropriate, this claim 
should be analyzed under both the 
"average person" standard found at 
38 U.S.C.A. § 1502(a)(1) & 38 C.F.R. 
§ 4.15, the "unemployability" standard 
found at 38 C.F.R. § 4.17, and an extra-
schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and given a reasonable opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion; either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 



